ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement to a vertical axis wind turbine air concentration tower with reduced radar cross section over US Patent Publication No. 20140361539A1 which teaches a vertical axis wind turbine comprising: a polygonal outer perimeter; a pivot located at each vertex of the polygonal outer perimeter; a rudder blade mechanically linked to the pivot to change position based on an incoming wind direction, the rudder blade being inwardly-positioned, having a first wind-neutral position, and is pivotable through a plurality of angles.
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest a radar absorbent material coupled to an exterior surface of the vertical axis wind turbine air concentration tower.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of ten patent publications.
US20140361539A, US20140147274A, US20130285382A, US20120243990A, US20110181047A, US4,764,090A, US4,496,283A, US4,406,584A, US4,293,274 A, and US3,995,170A are cited to show a vertical axis wind turbine.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745